United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
REGIONAL OFFICE, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1502
Issued: June 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 8, 2007 appellant filed a timely appeal of the November 13, 2006 merit decision
of the Office of Workers’ Compensation Programs, which denied her claim for an employmentrelated traumatic injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
September 5, 2006.
FACTUAL HISTORY
Appellant, a 49-year-old veterans service representative, filed a September 5, 2006 claim
alleging that she injured her left knee and ankle earlier that day. The injury allegedly occurred
when she stumbled and fell while walking down stairs. Two managers, Dave Luzi and Keith
Hancock, reported witnessing appellant running in the office less than an hour after her alleged
injury.

Although appellant represented to the Office that she did not have any similar disability
or symptoms prior to the alleged September 5, 2006 incident, the record indicated that she
previously sustained an employment-related left knee injury on August 25, 2004. Her prior
claim, file number 13-2112944, was accepted for chondromalacia patella. Additionally, on
July 26, 2006 appellant received treatment for a left knee injury that reportedly occurred a few
weeks earlier when she was exercising on a treadmill and just four days prior to her claimed
September 5, 2006 injury, appellant was seen by Dr. Richard J. Emerson for an unspecified left
ankle injury. At that time, Dr. Emerson recommended obtaining an x-ray and a magnetic
resonance imaging (MRI) scan of the left ankle to rule out a stress fracture of the lateral
malleolus.
On September 8, 2006 Dr. Emerson excused appellant from work due to left knee and left
ankle pain. In a September 15, 2006 report, he noted that appellant claimed to have injured
herself on “[August 5, 2006]” when she fell down stairs at work. Appellant reportedly landed
directly on her left knee and twisted her ankle. She experienced immediate pain and swelling
and had difficulty ambulating. Dr. Emerson noted that a recent imaging study revealed Grade 3
chondrosis of the left knee.1 He also reported that a left ankle MRI scan showed a longitudinal
split-type tear involving the peroneous brevis and peroneous longus tendons, with surrounding
peritendinous edema. The ankle MRI scan also revealed a Grade 1 injury to the anterior
talofibular ligament and an osteochondral injury on the medial aspect of the talar dome.
Dr. Emerson stated that there was a causal relationship between the diagnosed conditions and
factors related to appellant’s employment.
On September 18, 2006 Dr. Emerson diagnosed left longitudinal tear involving the
malleolar and inframalleolar brevis tendons, which he attributed to appellant falling down the
stairs at work.
Dr. Mark D. Campbell, a Board-certified orthopedic surgeon, examined appellant on
September 20, 2006. Appellant told Dr. Campbell that she had fallen down stairs on
September 5, 2006 and experienced immediate pain in the left ankle. It was not until later that
she noticed increased pain in the left knee. In addition to conducting a physical examination,
Dr. Campbell reviewed recent x-rays and MRI scans of appellant’s left knee and ankle. He noted
that the left knee was benign and the left ankle showed some involvement of the peroneal
tendon, but there was no indication of a complete tear or rupture. Dr. Campbell’s assessment
was left ankle pain and he excused appellant from work for four weeks.
On October 18, 2006 the Office accepted appellant’s claim for left ankle strain.
However, on its own motion the Office reopened appellant’s case and based upon further review,
rescinded acceptance of the claim by decision dated October 25, 2006. Two days later, the
Office set aside the October 25, 2006 decision and advised appellant that the claim remained
open for medical treatment for the accepted left ankle strain. Several weeks later, the Office
again reopened the case on its own motion and rescinded acceptance of the claim by decision

1

Dr. Robert Allen interpreted a September 11, 2006 left knee MRI scan as revealing Grade 3 chondromalacia
patella, which was reportedly unchanged from a prior MRI scan dated July 27, 2006. The MRI scan report noted
that appellant “[fell down stairwell last week.]”

2

dated November 13, 2006. The Office found that appellant failed to establish that she sustained
an injury as alleged.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To determine if an employee sustained a traumatic injury in the performance of duty, the
Office begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component to be established is that the employee actually experienced the employment
incident that is alleged to have occurred.4 The second component is whether the employment
incident caused a personal injury.5 An employee may establish that an injury occurred in the
performance of duty as alleged but fail to establish that the disability or specific condition for
which compensation is being claimed is causally related to the injury.6
ANALYSIS
After initially accepting appellant’s claim for left ankle strain, the Office rescinded
acceptance of the claim on November 13, 2006. The Act authorizes the Office to reconsider on
its own motion a decision for or against compensation. The Office may initiate such an action at
any time.7 In rescinding acceptance, the Office explained that upon further examination of the
record there were some factual discrepancies that called into question whether appellant injured
2

5 U.S.C. § 8101 et seq. (2000).

3

20 C.F.R. § 10.115(e), (f) (2006); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion evidence. See Robert G.
Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of whether there is a causal relationship between
the claimant’s diagnosed condition and her employment must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, to be considered rationalized, the
physician must express his or her opinion in terms of a reasonable degree of medical certainty, and it must be
supported by medical rationale, explaining the nature of the relationship between the diagnosed condition and the
employment incident or implicated employment factors. Id.
4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Shirley A. Temple, 48 ECAB 404, 407 (1997). The fact that the etiology of a disease or condition is unknown or
obscure does not relieve an employee of the burden of establishing a causal relationship by the weight of the medical
evidence nor does it shift the burden of proof to the Office to disprove an employment relationship. Judith J.
Montage, 48 ECAB 292, 294-95 (1997).
7

5 U.S.C. § 8128(a); see also 20 C.F.R. § 10.610; Delphina Y. Jackson, 55 ECAB 373, 376 (2004) (the Office
must provide a clear rationale for rescinding acceptance of a claim).

3

herself while falling down at work on September 5, 2006. The Office further explained that the
medical evidence, particularly the reports provided by Drs. Emerson and Campbell, was
insufficient to establish a causal relationship between appellant’s left lower extremity condition
and the alleged September 5, 2006 employment incident. The Board finds that the Office
provided a clear rationale for rescinding acceptance of the claim.
On the question of causal relationship, Dr. Emerson was the only physician who
attributed appellant’s left ankle injury to her alleged fall at work, which he reported occurred on
August 5, 2006. Dr. Emerson neglected to explain how appellant’s fall at work caused or
contributed to what he diagnosed as a left longitudinal tear of the malleolar and inframalleolar
brevis tendons.8 Furthermore, Dr. Emerson’s September 15 and 18, 2006 reports did not discuss
or even mention appellant’s prior history of injury involving both the left knee and left ankle.
Thus, his opinion on causal relationship was neither supported by medical rationale nor based on
a complete factual and medical background. While earlier treatment records indicate that
Dr. Emerson was clearly aware of appellant’s prior injuries, he made no attempt to reconcile
those injuries with the injury she allegedly sustained as a result of a September 5, 2006 fall at
work. As the record does not include rationalized medical evidence demonstrating a causal
connection between the claimed left lower extremity condition and appellant’s employment, the
Office properly denied the claim.
CONCLUSION
Appellant failed to establish that she sustained an injury in the performance of duty on
September 5, 2006.

8

When Dr. Campbell reviewed appellant’s recent left ankle MRI scan, he did not find evidence of a complete tear
or rupture of the tendon.

4

ORDER
IT IS HEREBY ORDERED THAT the November 13, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

